               Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


 JOSEPH H. DUFFIN, II                            )
                                                 )
                      Plaintiff                  )
                                                 )     CASE NO. 1:20-cv-00387-PB
 versus                                          )
                                                 )
 DXC TECHNOLOGY SERVICES, LLC                    )
                                                 )
                     Defendant.                  )     ANSWER
                                                 )
                                                 )


                                            ANSWER


          NOW COMES Defendant, DXC Technology Services, LLC, (“Defendant” or "DXC"),

who answers Plaintiff’s Complaint as follows:


                                      GENERAL DENIAL

          Defendant denies each and every material allegation and claim contained in Plaintiff’s

Complaint, and the whole thereof, and denies that Plaintiff has been damaged in any sum or amount

whatsoever.


          Defendant asserts all applicable and available affirmative, legal, equitable, and other

defenses, including, but not limited to, the following:


                  ANSWERS TO THE ALLEGATIONS IN THE COMPLAINT

          I.      The Parties
                                                  1.




                                                 1
             Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 2 of 8



       The allegation contained in Paragraph 1 of Plaintiff’s Complaint requires no response on

the part of Defendant. However, to the extent that a response is required, Defendant is without

sufficient information to deny or admit the allegations in this paragraph.


                                                  2.

       The allegations in Paragraph 2 of the Complaint are admitted.


       II.      Jurisdiction & Venue


                                                  3.

       The allegations in Paragraph 3 of the Complaint are denied as this case has been properly

removed to the United States District Court for the District of New Hampshire.


                                                  4.

       The allegations in Paragraph 4 of the Complaint are denied as this case has been properly

removed to the United States District Court for the District of New Hampshire


       III.     Facts
                                                  5.

       The allegations in Paragraph 5 of the Complaint are denied to the extent that they allege

DXC Technology Services, LLC was Plaintiff’s employing entity. Rather, it was Computer

Sciences Corporation. Computer Sciences Corporation and DXC Technology Services, LLC are

both wholly owned subsidiaries of DXC Technology Company.


                                                  6.

       The allegations in Paragraph 6 of the Complaint are admitted only insofar as eligibility for

incentive compensation is covered in the SICP. The allegations are otherwise denied.


                                                 2
           Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 3 of 8




                                                  7.

       Due to the vagueness and ambiguity of the allegation contained in Paragraph 7 of Plaintiff’s

Complaint, it is denied as written.


                                                  8.

       The allegations in Paragraph 8 of the Complaint are denied.

                                                  9.

       The allegations in Paragraph 9 of the Complaint are denied.

                                                  10.

       The allegations in Paragraph 10 of the Complaint are denied.

                                                  11.

       The allegation contained in Paragraph 11 of Plaintiff’s Complaint requires no response on

the part of Defendant. However, to the extent that a response is required, it is denied that Plaintiff

is entitled to any of the damages/remedies listed in Paragraph 11.

                                                  12.

       The allegation contained in Paragraph 12 of Plaintiff’s Complaint requires no response on

the part of Defendant.

                                                  13.

       The allegations in Paragraph 13 of the Complaint are denied.


                                                  14.

       The allegations in Paragraph 14 of the Complaint are denied.




                                                  3
           Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 4 of 8



                                                  15.

       The allegation contained in Paragraph 15 of Plaintiff’s Complaint requires no response on

the part of Defendant. However, to the extent that a response is required, it is denied that Plaintiff

is entitled to any unpaid bonus under the Sales Incentive Compensation Plan.

                                                  16.

       The allegation contained in Paragraph 16 of Plaintiff’s Complaint requires no response on

the part of Defendant. However, to the extent that a response is required, it is denied that Plaintiff

is entitled to any of the damages/wages/fees listed in Paragraph 16 of the Complaint.

                                                  17.

       A response to the demand in the last sentence of the Complaint is not required. To the

extent a response is required, the demand is denied.


                           AFFIRMATIVE OR OTHER DEFENSES

                                           First Defense

       Plaintiff’s claims fail to state facts sufficient to constitute any cause of action as to DXC;

as to one or more claims, Plaintiff has failed to state a claim upon which relief can be granted.


                                          Second Defense

       Defendant denies that Plaintiff has sustained any damages as a result of Defendant's alleged

conduct.


                                           Third Defense

       Defendant asserts that Plaintiff was compensated for all sums that he was entitled to while

employed by Computer Sciences Corporation, a subsidiary of DXC Technology Company, of

which Defendant is also a subsidiary.


                                                  4
           Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 5 of 8



                                             Fourth Defense

        Plaintiff is not entitled to costs, interest, attorney's fees, liquidated damages or any other

form of relief.


                                             Fifth Defense

        Plaintiff has failed and/or neglected to use reasonable care to minimize and mitigate his

alleged injuries and damages, if any, and to that extent his damages are limited or should be

reduced, Defendant is entitled to set off.


                                             Sixth Defense

        Plaintiff's claims are barred, in whole or in part, to the extent they were asserted outside of

the applicable statutes of limitations.


                                          Seventh Defense

        Defendant alleges that the acts or omissions, if any, of Defendant were not the cause in fact

of any harm or loss actually suffered by Plaintiff.


                                             Eighth Defense


    To the extent Plaintiff must have first exhausted administrative remedies, the failure to do

so requires dismissal of the cause of action, including on the basis of statute of limitations.

                                             Ninth Defense

        Defendant denies that Plaintiff was owed any bonuses, commissions, and/or incentive

payments at the time of his termination as any alleged bonuses, commissions, and/or incentive

payments were not due and payable at the time of his termination, and/or they were not

determinable.


                                                   5
           Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 6 of 8



                                           Tenth Defense

        Defendant denies that Plaintiff entered into a contact (express or implied) for the payment

of bonuses or commissions. Alternatively, Plaintiff failed to comply with the terms of any contracts

entered into with his employer.


                                         Eleventh Defense

        Defendant denies that any actions taken with respect to Plaintiff were done intentionally,

willfully, or in bad faith.


                                         Twelfth Defense

        At all times during his employment, Plaintiff was an at-will employee, whose employment

with Plaintiff ended upon his termination.


                                        Thirteenth Defense

        Defendant denies any causes of actions asserted by Plaintiff to the extent that they are

inconsistent with one another or plead in the alternative.


                                        Fourteenth Defense

        Some or all of Plaintiff's claims are barred by or diminished by the doctrine of waiver,

justification, ratification, res judicata, equitable estoppel, collateral estoppel, judicial estoppel,

after-acquired evidence, laches, misrepresentation, comparative fault, contributory fault, unjust

enrichment, consent, unclean hands, failure to complain in a timely manner, detrimental reliance,

equity, offset, credit, and/or acquiescence.




                                                  6
          Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 7 of 8



                                       Fifteenth Defense

       Defendant hereby gives notice that it intends to rely upon any other defense that may

become available or appear during discovery or other proceedings in this case and that because the

Complaint contains vague and conclusory terms, Defendant cannot fully anticipate all defenses

that may be applicable to the claims asserted. Accordingly, Defendant hereby reserves the right to

amend its Answer and/or assert additional defenses.


                                             Respectfully submitted,

                                             DXC TECHNOLOGY SERVICES, LLC

Dated: April 17, 2020                        By its attorneys,


                                             /s/   Christopher Cole
                                             Christopher Cole (NH Bar No. 8725)
                                             SHEEHAN PHINNEY
                                             1000 Elm Street, 17th Floor
                                             Manchester, NH 03101
                                             Phone: 603.668.0300
                                             CCOLE@sheehan.com

                                             /s/    Megan Carrier
                                             Megan Carrier (NH Bar No. 20352)
                                             SHEEHAN PHINNEY
                                             1000 Elm Street, 17th Floor
                                             Manchester, NH 03101
                                             Phone: 603.627.8103
                                             mcarrier@sheehan.com


                                             /s/   Stephen L. Scott
                                             Stephen L. Scott (Alabama Bar No. 7280-062S) (pro hac
                                             vice)
                                             THE KULLMAN FIRM
                                             600 University Park Place, Suite 340
                                             Birmingham, AL 35209
                                             Phone: 205-871-5858
                                             sls@kullmanlaw.com




                                                7
          Case 1:20-cv-00387-PB Document 10 Filed 04/17/20 Page 8 of 8




                                             /s/   Stephen H. Clement
                                             Stephen H. Clement (Louisiana Bar No. 34850) (pro hac
                                             vice)
                                             THE KULLMAN FIRM
                                             1100 Poydras Street, Suite 1600
                                             New Orleans, LA 70163
                                             Phone: 504-596-4159
                                             shc@kullmanlaw.com

                                             ATTORNEYS FOR THE DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of April, 2020, the foregoing was filed with the Clerk

of Court through the Court’s ECF system. A copy of the foregoing has also been sent to:

                                       Jason R.L. Major
                                       116 Lowell Street
                                    Manchester, NH 03104
                                         603-668-7272
                                   JMajor@backusmeyer.com

                                                     /s/ Christopher Cole
                                                     Christopher Cole




                                                8
